                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

DANIEL ERIC COBBLE, GDC 758572,              )
                                             )
        Petitioner,                          )
                                             )
   v.                                        )   CIVIL ACT. NO. 2:19-cv-705-ECM
                                             )               (WO)
UNITED STATES GOVERNMENT,                    )
                                             )
        Respondent.                          )

                       MEMORANDUM OPINION and ORDER

         This 28 U.S.C. § 2241 petition for writ of habeas corpus is before the Court on

the Recommendation of the Magistrate Judge dated October 30, 2019. (Doc. 4). On

November 6, 2019, the Petitioner filed objections. (Doc. 5). After an independent

review of the file and upon consideration of the Recommendation, and for good cause,

it is

         ORDERED as follows:

         1. the Petitioner’s objections are OVERRULED;

         2. the Recommendation of the Magistrate Judge is ADOPTED; and

         3. this case is DISMISSED without prejudice for lack of jurisdiction.

        A separate Final Judgment will be entered.

        Done this 12th day of November, 2019.

                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
